CORRECTED ORDER
The Disciplinary Review Board on April 3, 1998, having filed with the Court its decision concluding that HOWARD J. HOFF-MANN of WEST NEW YORK, NEW JERSEY, who was admitted to the bar of this State in 1976, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that HOWARD J. HOFFMANN is hereby reprimanded; and it is further
*260ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.